UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from March 1, 2017 to March 31, 2017 Commission File Number of issuing entity: 333-181552-01 RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 001-13928 ROYAL BANK OF CANADA (Exact name of depositor and sponsor as specified in its charter) Ontario, Canada 98-1056093 (State or other jurisdiction of incorporation or organization of the issuing entity) (I.R.S. Employer Identification No.) 155 Wellington Street, West, 14th Floor Toronto, Ontario, Canada M5V 3K7 M5V 3K7 (Address of principal executive offices of the issuing entity) (Zip Code) (416) 313-5982 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Series CB8 1.200% Covered Bonds Due 2017 ☐ ☐ √ Series CB13 2.000% Covered Bonds Due 2018 ☐ ☐ √ Series CB17 2.200% Covered Bonds Due 2019 ☐ ☐ √ Series CB18 1.875% Covered Bonds Due 2020 ☐ ☐ √ Series CB24 Floating Rate Covered Bonds Due 2018 ☐ ☐ √ Series CB26 2.100% Covered Bonds Due 2020 ☐ ☐ √ Series CB31 2.300% Covered Bonds Due 2021 ☐ ☐ √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No ☐ SEC 2503 (03-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART I – DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The response to Item 1 is set forth herein, and is incorporated by reference herein from the Monthly Investor Report that is filed as Exhibit 99.1 to this Form 10-D. Royal Bank of Canada (the “Bank”) made the following distributions during the reporting period on outstanding Series of Covered Bonds: Date Amount Type of Payment Series March 11, 2017 EUR 1,875,000.00 Interest CB 30 March 13, 2017 GBP 763,000.00 Interest CB 29 March 14, 2017 GBP 191,000.00 Interest CB 33 March 19, 2017 USD 15,000,000.00 Interest CB 8 March 22, 2017 USD 20,125,000.00 Interest CB 31 March 23, 2017 USD 19,250,000.00 Interest CB 17 March 23, 2017 AUD 4,364,383.56 Interest CB 16 March 23, 2017 CAD 5,565,000.00 Interest CB 20 March 23, 2017 CAD 4,767,534.25 Interest CB 19 March 30, 2017 CAD 20,735,000.00 Interest CB 6 PART II – OTHER INFORMATION Item 9. Exhibits. 99.1Monthly Investor Report for March 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RBC COVERED BOND GUARANTOR LP (Issuing entity) Date: April 12, 2017 By: ROYAL BANK OF CANADA (Servicer) /s/ Boris Kogut (Signature) Boris Kogut Managing Director, Head of Asset Securitization
